Exhibit 10.14

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

This First Amendment to Credit Agreement and Waiver (this “Amendment”) is made
effective as of this 16th day of September, 2015 (the “Amendment Effective
Date”), by and among XCERRA CORPORATION, a Massachusetts corporation (“Xcerra”)
and EVERETT CHARLES TECHNOLOGIES LLC, a Delaware limited liability company
(“ECT” and collectively with Xcerra, the “Borrower”), the lenders identified on
the signature pages hereto (the “Lenders”) and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement dated as of
December 15, 2014 (as the same may be amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”) by and among the Borrower, the Lenders and the
Administrative Agent. All capitalized terms used herein, and not otherwise
defined herein, shall have the meanings assigned to such terms in the Credit
Agreement; and

WHEREAS, the parties hereto have agreed to modify and amend certain terms and
conditions of the Credit Agreement and waive certain provisions of the Credit
Agreement, in each case, subject to the terms and conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Waiver. By their signatures below, the Administrative Agent and the Lenders
hereby agree to waive the delivery by the Borrower of monthly financial
statements for the month ending June 30, 2015, as required pursuant to
Section 6.1(c) of the Credit Agreement.

2. Amendments to the Credit Agreement. Subject to the conditions set forth in
Section 3 hereof, the Credit Agreement is hereby amended as follows:

 

  a. Section 6.1(c) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:

“(c) [Reserved].”

 

  b. Section 6.2(b) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:

“(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, no Default or Event of Default has
occurred and is continuing except as specified in such certificate, (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of Section 7.1
of this Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be, and (iii) to the extent not previously disclosed
to the Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any federally registered



--------------------------------------------------------------------------------

Intellectual Property issued to or acquired by any Loan Party since the date of
the most recent report delivered pursuant to this clause (iii) (or, in the case
of the first such report so delivered, since the Closing Date);”

 

  c. Section 7.6(f) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:

“(f) the Borrower may make Restricted Payments to repurchase its Capital Stock
in an aggregate amount not to exceed $30,000,000, provided that, after giving
pro forma effect to any such Restricted Payment, the Consolidated Leverage Ratio
for the immediately preceding four fiscal quarters is at least 0.25x lower than
the maximum permitted ratio under Section 7.1(b); and”

 

  d. Exhibit B to the Credit Agreement (Form of Compliance Certificate) is
hereby deleted in its entirety, and the Exhibit B attached hereto is substituted
in its stead.

3. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

 

  a. This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof.

 

  b. All necessary consents and approvals to authorize this Amendment shall have
been obtained by the Borrower.

 

  c. No Default or Event of Default shall have occurred and be continuing.

 

  d. After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct, (i) to the extent qualified by materiality, in all respects, and
(ii) to the extent not qualified by materiality, true and correct in all
material respects, in each case, on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date).

4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

(b) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are, (i) to the extent qualified by
materiality, true and correct in all respects, and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date).

 

2



--------------------------------------------------------------------------------

5. Choice of Law. This Amendment and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York.

6. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

7. Effect on Loan Documents.

(a) The Credit Agreement, as amended and modified hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not operate,
except as expressly set forth herein, as a modification or waiver of any right,
power, or remedy of the Administrative Agent or any Lender under the Credit
Agreement or any other Loan Document. The consents, modifications and other
agreements herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any non-compliance with the
Loan Documents, nor operate as a consent or waiver to any matter under the Loan
Documents. Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and other Loan Documents shall remain unchanged and
in full force and effect. To the extent any terms or provisions of this
Amendment conflict with those of the Credit Agreement or other Loan Documents,
the terms and provisions of this Amendment shall control.

(b) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement, as modified or amended hereby.

(c) This Amendment is a Loan Document.

8. Payment of Costs and Fees. Borrower shall pay to the Administrative Agent all
costs and all reasonable out-of-pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs include, without
limitation, the reasonable fees and expenses of outside counsel retained by
Administrative Agent, in each case, as set forth in Section 10.5 of the Credit
Agreement).

9. Release by Group Members. Effective on the Amendment Effective Date, each
Group Member, for itself and on behalf of its successors, assigns, and officers,
directors, employees, agents and attorneys, and any Person acting for or on
behalf of, or claiming through it, hereby waives, releases, remises and forever
discharges the Administrative Agent and each of the Lenders and each of their
respective successors in title, past and present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom the Administrative Agent or any Lender would
be liable if such persons or entities were found to be liable to such Group
Member (each a “Releasee” and

 

3



--------------------------------------------------------------------------------

collectively, the “Releasees”), from any and all claims, suits, liens, lawsuits,
amounts paid in settlement, debts, deficiencies, diminution in value,
disbursements, demands, obligations, liabilities, causes of action, damages,
losses, costs and expenses of any kind or character, whether based in equity,
law, contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law (each a “Claim” and collectively, the “Claims”),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, matured or unmatured, foreseen or unforeseen, past or
present, liquidated or unliquidated, suspected or unsuspected, which such Group
Member ever had or now has against any such Releasee which arose from the
beginning of the world to and including the date hereof which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender-borrower relationship evidenced by the
Loan Documents, except for the duties and obligations set forth in this
Amendment. As to each and every Claim released hereunder, each Group Member also
waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

10. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

11. Reaffirmation. Each Loan Party hereby reaffirms its obligations under each
Loan Document to which it is a party. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability of all of the Liens heretofore
granted, pursuant to and in connection with the Guaranty and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of Secured Parties, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

12. Ratification. The Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

13. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

BORROWER: XCERRA CORPORATION, a Massachusetts corporation By /s/ Mark
Gallenberger Name:   Mark Gallenberger Title:   SVP, COO & CFO EVERETT CHARLES
TECHNOLOGIES LLC, a Delaware limited liability company By /s/ Mark Gallenberger
Name:   Mark Gallenberger Title:   SVP, COO & CFO

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK, as Administrative Agent By: /s/
Michael Shuhy Name:   Michael Shuhy Title:   Director

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

LENDERS: SILICON VALLEY BANK, as Issuing Lender and as a Lender By: /s/ Michael
Shuhy Name:   Michael Shuhy Title:   Director

FIRST AMENDMENT TO CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

XCERRA CORPORATION & EVERETT CHARLES TECHNOLOGIES LLC

Date:                          , 20        

This Compliance Certificate is delivered pursuant to Section 6.2(b)(ii) of that
certain Credit Agreement, dated as of December 15, 2014, among XCERRA
CORPORATION, a Massachusetts corporation (“Xcerra”), EVERETT CHARLES
TECHNOLOGIES LLC, a Delaware limited liability company (collectively with
Xcerra, the “Borrower”), the several banks and other financial institutions from
time to time parties thereto (each a “Lender”, and collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as the Issuing Lender, and SVB, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Except as set forth on Attachment
2, such review did not disclose the existence at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence as of the date of this Compliance Certificate, of any condition or
event which constitutes a Default or an Event of Default.

Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in Sections 7.1(a) and (b) of the Credit Agreement, as of
the as of the Statement Date set forth in such Attachment 3.

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

[To the extent not previously disclosed to the Administrative Agent, an updated
Schedule 6 to the Guarantee and Collateral Agreement, listing any registered
patents, registered trademarks or registered copyrights issued to or acquired by
any Loan Party since [the Closing Date][during the most recent Fiscal
Quarter].]1

[Remainder of page intentionally left blank; signature page follows]

 

 

1  To be included in Compliance Reports delivered with respect to quarterly
financials only.

 

Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

XCERRA CORPORATION By:     Name:     Title:     EVERETT CHARLES TECHNOLOGIES LLC
By:     Name:     Title:    

 

Exhibit B



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

Attachment 2



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

The information described herein is as of [                    ], [            ]
(the “Statement Date”), and pertains to the Test Period or Subject Period
defined below.

 

I.    Section 7.1(a) — Consolidated Fixed Charge Coverage Ratio2    A.

 

   Consolidated EBITDA for the Subject Period:

 

(“Subject Period” means the four fiscal quarter period ending on the Statement
Date)

      1.    Consolidated Net Income for the Subject Period:    $___________   
   2.    Consolidated Interest Expense for the Subject Period:    $___________
      3.    Provision for income taxes for the Subject Period:    $___________
      4.    Depreciation expenses for the Subject Period:    $___________      
5.    Amortization expenses for the Subject Period:    $___________       6.   
Non-cash stock compensation expense:    $___________       7.    Non-cash
foreign exchange losses:    $___________       8.    Other non-cash items
reducing Consolidated Net Income (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period)
approved by the Administrative Agent:    $___________       9.    Other non-cash
items increasing Consolidated Net Income for the Subject Period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period):    $___________       10.
  

Consolidated EBITDA for the Subject Period

(Lines I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+I.A.7+I.A.8 minus I.A.9):

   $___________    B.    Portion of taxes based on income actually paid by the
Borrower and its Subsidiaries in cash (net of any cash refunds received) during
the Subject Period:    $___________

 

2  Consolidated Fixed Charge Coverage Ratio only tested as of the end of each
Fiscal Quarter

 

Attachment 3



--------------------------------------------------------------------------------

   C.    Consolidated Capital Expenditures (excluding the principal amount
funded with the Loans) for the Subject Period:    $___________    D.   
Consolidated Fixed Charges for the Subject Period:          1.    Consolidated
Interest Expense for the Subject Period:    $___________       2.    Scheduled
payments made during the Subject Period by the Borrower and its Subsidiaries on
account of principal of Indebtedness of the Borrower and its Subsidiaries
(including scheduled principal payments in respect of the Term Loans):3   
$___________       3.    Consolidated Fixed Charges for the Subject Period
(Lines I.C.1+I.C.2) (without duplication):    $___________    E.    Consolidated
Fixed Charge Coverage Ratio for the Subject Period (ratio of Lines (I.A.10 minus
I.B minus I.C.) to I.D.3):    ________ to 1       Minimum required:    1.50 to 1
      Covenant compliance:                Yes  ¨                No  ¨    II.   
Section 7.1(b) — Consolidated Leverage Ratio4    A.    Consolidated Senior
Indebtedness as of the Statement Date:    $___________    B.    Consolidated
EBITDA for the Subject Period (Line I.A.10):    $___________    C.   
Consolidated Leverage Ratio (ratio of Line II.A to II.B):    ________ to 1      
Maximum permitted:    2.25 to 1       Covenant
compliance:                Yes  ¨                No  ¨   

 

3  Any calculation of Consolidated Fixed Charges which includes any of the
following fiscal quarters of the Borrower shall be made for the period of time
from November 27, 2013 through such date of calculation and annualized (x) with
a multiple of 4x for the period ending January 31, 2014, (y) with a multiple of
2x for the period ending April 30, 2014, and (z) with a multiple of 1.3x for the
period ending July 31, 2014.

4  Consolidated Leverage Ratio only tested as of the end of each Fiscal Quarter

 

Attachment 3